         Case 3:10-cr-02333-MMA Document 60 Filed 07/17/20 PageID.164 Page 1 of 3



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                               Case No. 10cr2333-MMA
11                                          Plaintiff,
                                                             ORDER RE: DEFENDANT’S
12   v.                                                      MOTION FOR JUDICIAL
                                                             RECOMMENDATION
13   KEITH MICHAEL ANDERSON,
14                                       Defendant.          [Doc. No. 58]
15
16           On February 22, 2011, Defendant Keith Michael Anderson pleaded guilty to a
17   single-count Superseding Information charging him with sexual exploitation of a minor
18   in violation of Title 18, United States Code, section 2251(a). See Doc. No. 36. The
19   Court sentenced Defendant to the mandatory-minimum custodial term of 180 months.
20   See Doc. No. 56. Defendant is currently set to be released from the Bureau of Prisons’
21   custody on February 7, 2023. 1 Defendant, proceeding pro se, now moves this Court for a
22   recommendation to the Director of the Bureau of Prisons that Defendant be housed in a
23   Residential Reentry Center for the maximum term of twelve months preceding the end of
24   his sentence. See Doc. No. 58. Defendant requests the Court recommend placement in
25   the Eastern District of Texas where he has the support of family and his spiritual advisor.
26
27
     1
      See Federal Bureau of Prisons Online Inmate Locator, available at https://www.bop.gov/inmateloc (last
28   visited 7/16/2020).

                                                         1
                                                                                             10cr2333-MMA
         Case 3:10-cr-02333-MMA Document 60 Filed 07/17/20 PageID.165 Page 2 of 3



1    Defendant further seeks transfer of his supervision to the Eastern District of Texas. For
2    the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART
3    Defendant’s motion. 2
4                                                   DISCUSSION
5             It is incumbent on the Director of the Bureau of Prisons to “ensure that a prisoner
6    serving a term of imprisonment spends a portion of the final months of that term (not to
7    exceed 12 months), under conditions that will afford that prisoner a reasonable
8    opportunity to adjust to and prepare for the reentry of that prisoner into the community.”
9    18 U.S.C. § 3624(c)(1). This may include transfer to a “community correctional facility,”
10   id., often referred to as either a Residential Reentry Center (“RRC”) or halfway house.
11   The decision to transfer an inmate to an RRC during the final months of imprisonment
12   lies within the sound discretion of the Bureau of Prisons. See Rodriguez v. Smith, 541
13   F.3d 1180, 1184-88 (9th Cir. 2008). Although sentencing courts lack the authority to
14   designate the location of a defendant’s confinement or placement in a particular facility, a
15   district court may recommend “a type of penal or correctional facility as appropriate.” 18
16   U.S.C. § 3621(b)(4)(B). An RRC is a qualifying facility and the Ninth Circuit has
17   indicated that district courts have “the authority to make (or not make) non-binding
18   recommendations to the Bureau of Prisons at any time . . ..” United States v. Ceballos,
19   671 F.3d 852, 856 n.2 (9th Cir. 2011).
20            While Congress invested the Bureau of Prisons with sole authority over the
21   placement of federal inmates, it also recognized that sentencing courts would be in a
22   unique position to make well-supported recommendations regarding placement at the end
23   of a defendant’s term of incarceration. Defendant has articulated multiple factors
24   favoring his request and provided supporting documentation of his accomplishments
25   during his lengthy term of incarceration. Furthermore, the Court notes that special
26
27
28   2
         The Court finds this matter suitable for determination without a response from the government.

                                                          2
                                                                                                 10cr2333-MMA
      Case 3:10-cr-02333-MMA Document 60 Filed 07/17/20 PageID.166 Page 3 of 3



1    condition number 14 of Defendant’s supervised release requires him to reside in an RRC
2    for a period of up to 120 days. See Judgment, Doc. No. 56 at 5. Accordingly, placement
3    in an RRC prior to the commencement of his supervision seems appropriate and the
4    Court will so recommend. However, the Court defers to the Bureau of Prisons’
5    determination as to the appropriate period of months.
6          To the extent Defendant requests transfer of his supervision to the Eastern District
7    of Texas, the request is premature. As explained above, the Bureau of Prisons retains
8    ultimate authority over Defendant’s placement during the final months of his custodial
9    term. And while the Court acknowledges that living in San Diego may prove challenging
10   for Defendant given the nature of his offense and identity of the primary victim of
11   Defendant’s criminal conduct, the conditions of Defendant’s supervised release currently
12   require him to reside in the Southern District of California. Upon completion of
13   Defendant’s custodial term, he may request modification of those conditions to permit
14   residence in, and have supervision transferred to, another judicial district. See 18 U.S.C.
15   § 3605 (“A court, after imposing a sentence, may transfer jurisdiction over a probationer
16   or person on supervised release to the district court for any other district to which the
17   person is required to proceed as a condition of his probation or release, or is permitted to
18   proceed, with the concurrence of such court.”).
19                                          CONCLUSION
20         Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
21   Defendant’s motion. The Court RECOMMENDS to the Director of the Bureau of
22   Prisons that Defendant be placed in an RRC for some period of months, not to exceed the
23   statutory maximum, prior to the end of his custodial term. The Court declines to make
24   any further recommendations regarding Defendant’s placement.
25         IT IS SO ORDERED.
26   DATE: July 17, 2020                     _______________________________________
                                             HON. MICHAEL M. ANELLO
27
                                             United States District Judge
28

                                                   3
                                                                                      10cr2333-MMA
